200 F.2d 562
PHOTOSWITCH Incorporated, Defendant, Appellant,v.Stanislaw MROZOWSKI, Plaintiff, Appellee.
No. 4697.
United States Court of Appeals First Circuit.
Jan. 16, 1953.

James D. St. Clair, Boston, Mass.  (J. N. Welch, Boston, Mass., on brief), for appellant.
William S. Monahan, Boston, Mass., (Russell, Plummer and Rutherford, Boston, Mass., on brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.